Order entered September 1, 2016




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-16-00090-CV

                                     ELIA BRUNS, Appellant

                                                V.

                  DALLAS INDEPENDENT SCHOOL DISTRICT, Appellee

                          On Appeal from the 193rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-14-08459

                                             ORDER
        We GRANT appellee’s August 29, 2016 motion for leave to exceed the word limit in its

brief. We ORDER the brief tendered to this Court by appellee on August 29, 2016 filed as of

the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE